In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                       No. 06-14-00016-CV



        DIXON W. HOLMAN, SHARON G. HOLMAN,
WATERMARK TRANSPORT SERVICES, LLC, TRUCK PROVIDERS, LLC,
         AND TRUCK PROVIDERS II, LLC, Appellants

                                 V.

      COLONIAL PACIFIC LEASING CORPORATION, Appellee



              On Appeal from the 153rd District Court
                      Tarrant County, Texas
                  Trial Court No. 153-244003-10




            Before Morriss, C.J., Carter and Moseley, JJ.
             Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        The appellants, Dixon W. Holman, Sharon G. Holman, Watermark Transport Services,

LLC, Truck Providers, LLC, and Truck Providers II, LLC, have filed a motion to dismiss the

pending appeal in this matter. 1 The appellants represent that the parties have reached a full and

final settlement and that they no longer desire to prosecute this appeal.

        We grant the appellants’ motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                    Bailey C. Moseley
                                                    Justice


Date Submitted:           May 29, 2014
Date Decided:             May 30, 2014




1
 Originally appealed to the Second Court of Appeals in Fort Worth, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We are unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on
any relevant issue. See TEX. R. APP. P. 41.3.

                                                       2